DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-10 in the reply filed on 4/06/2022 is acknowledged. Claims 11-22 are withdrawn from consideration.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leger (US Pub 2015/0348043).
As of claim 1, Leger discloses a method, comprising: 
receiving user information at a device (see via presenting to a terminal a payment card; see paragraph [0009]); 
generating, by the device, a request to provide access control and/or payment based on the received user information (via the terminal transmitting a request of authorization to a server connected to the terminal by means of a communications network; see paragraph [0017]); 
transmitting the request via a network to an access manager (via the terminal transmitting a request of authorization to a server connected to the terminal by means of a communications network; see paragraph [0017]);
 receiving a response to the request from the access manager (via the server transmitting a response validating the request; see paragraph [0050]); 
providing access control via the device based on the response to the request (via the terminal providing access (for example opening the door; see paragraph [0050]).  
As of claim 2, Leger discloses that the request comprises a payment authorization request (via the request comprising a payment authorization request; see paragraph [0050]).  
As of claim 3, Leger discloses that the request comprises a zero-value or low-value payment authorization request (via a zero-amount request; see paragraph [0050]).  
As of claim 4, Leger discloses that the user information comprises cardholder information received from a payment card (via using a payment card; see abstract).  
As of claim 7, Leger discloses providing access control comprises locking and/or unlocking a barrier (Leger discloses that upon authentication a door is opened, the door will have a lock which is unlocked to open the door; see paragraph [0050]). 
As of claim 8, Leger discloses that the device comprises a lock coupled to the barrier (via a reader present on the door and causing the door to be opened, so a lock will be unlocked to open the door; see paragraph [0050]).  
As of claim 9, Leger discloses the barrier comprises a door or a gate (via opening a door; see paragraph [0050]).  
As of claim 10, Leger discloses the providing access control comprises opening and/or closing a barrier (via opening a door; see paragraph [0050]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Leger (US Pub 2015/0348043) in view of O’Connell et al. (US Pub 2013/0304648).
As of claims 5 and 6, Leger discloses all the limitations of the claimed invention as mentioned in claim 1 above, however it does not explicitly disclose that the user information comprises cardholder information received from a mobile device and the user information comprises biometric information associated with a cardholder.  
O’Connell discloses a system and method for authentication using payment protocol wherien the user information comprises cardholder information received from a mobile device (see abstract) and the user information comprises biometric information (see paragraph [0051]) and upon authentication of the user an access device unlocks a door to a allow access (see paragraph [0011]).
From the teaching of O’Connell it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Leger to include the function of using a mobile device as taught by O’Connell since it is well known in the art that the mobile devices are used as payment devices (see paragraph [0075]). Further use of biometric would enhance the security of the access control system.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Snehasri et al. (US Pub 2021/0398123) discloses a method and system of access management using payment transaction (see abstract).
Aabye et al. (US Pub 2015/0012434) discloses a gate access device interacting with a credit card to allow access. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL H SYED whose telephone number is (571)270-3028. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571)272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NABIL H SYED/Primary Examiner, Art Unit 2683